Citation Nr: 0818631	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skull fracture.

2.  Entitlement to service connection for a nervous disorder, 
claimed as secondary to a skull fracture.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1972 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.

The Board previously remanded this matter in August 2007.  


FINDINGS OF FACT

1.  There is no competent medical evidence relating a current 
disability to a skull fracture noted during service.  

2.   There is no competent medical evidence relating a 
current nervous condition to service or to a service-
connected disability. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of a skull fracture is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  A nervous condition was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A February 2005 letter advised the veteran of the information 
and evidence required to substantiate his claims.  This 
letter explained VA's duty to assist the veteran with the 
development of his claims and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the rating decision on appeal. 

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist 

The RO made reasonable efforts to assist the veteran with the 
development of these claims.  The service medical records and 
relevant post-service medical records identified by the 
veteran have been obtained and associated with the claims 
file.  The veteran has not identified any outstanding 
evidence that is pertinent to these claims.

The veteran was scheduled for a VA examination as ordered by 
the Board's August 2007 remand but did not report for that 
examination.  Accordingly, the Board will consider the case 
based upon the evidence of record.  38 C.F.R. § 3.655 (2007).  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  






II.  Analysis of Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is a showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137(West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2007). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  
However, an acquired psychiatric disorder which is 
superimposed on a personality disorder may be service-
connected if such acquired psychiatric disorder was incurred 
in or aggravated by service.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 
510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection for skull fracture

The veteran had active duty service from October 1972 to 
April 1975.  Service medical records show that the veteran 
was seen in June 1973 for a laceration above his left eye.  
Physical examination of the eyes, neck, chest and abdomen was 
negative.  An x-ray of the skull was ordered.  A report of 
that x-ray noted that views of the skull showed a small 
linear radiodensity overlying the occipital protuberance in 
both lateral views.  It was noted that this might represent a 
small chip fracture.  It was further noted that the basilar 
view of the skull showed no evidence of fracture, and the 
remaining skull appeared to be intact.   

Service medical records indicate that the laceration was 
treated with Betadine and lidocaine.  The veteran received 
six sutures.  A subsequent entry noted that the sutures were 
removed and the injury was healing well. 

Post-service, in April 2005, VA medical records reflect that 
the veteran underwent a CT scan of the head.  A left frontal 
lobe hemorrhage was diagnosed.  The record does not contain 
any medical opinions linking a current disability, including 
a left lobe hemorrhage, to the skull fracture the veteran had 
in service.   

In the absence of competent medical evidence between the 
skull fracture in service and a current disability, the Board 
finds that there is a preponderance of the evidence against 
the veteran's claim for service connection for residuals of a 
skull fracture.  As the evidence is not in relative equipoise 
in this case, the veteran may not be afforded the benefit of 
the doubt. § 5107.      

B.  Service connection for a nervous disorder

The veteran alleges that he developed a mental disorder as a 
result of the skull fracture that he had in service.  

Service medical records reflect that the veteran did not 
complain of any psychiatric abnormalities at enlistment, and 
none were noted during the enlistment examination.   A report 
of medical history completed in conjunction with the 
enlistment examination shows that the veteran denied a 
history of depression or excessive worry and denied nervous 
trouble of any sort.  

During service, in February 1974, the veteran underwent 
psychiatric evaluation.  A report of that evaluation noted 
that the veteran was awaiting court martial for unauthorized 
absence.  The examining psychiatrist noted that the veteran 
claimed that he became sea sick on the ship and could not 
stay in service unless he was on shore duty.  The examiner 
noted that the veteran had trouble with rules and regulations 
and was not motivated to try and finish his obligation.  On 
mental status examination, the examiner noted that the 
veteran was alert, oriented and frustrated.  The examiner 
diagnosed immature personality disorder and recommended that 
the veteran be administratively discharged due to 
unsuitability. 

Post-service VA medical records dated from 1991 to 2006 show 
that the veteran has been diagnosed with schizophrenia and 
schizoaffective disorder and has been treated on both an 
inpatient and outpatient basis.  The record does not contain 
any competent medical opinions linking a current nervous 
disorder to service or to a service-connected disability. 

In his hearing testimony and in statements submitted in 
support of this claim, the veteran has asserted that he began 
having mental problems after the skull fracture during 
service.  The Board has considered the veteran's contentions.  
However, the veteran's statements in this regard do not 
satisfy the requirement of a medical nexus to service.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Moreover, while a personality disorder was diagnosed during 
service, a personality disorder is not considered a disease 
for which compensation can be granted. 38 C.F.R. §§ 3.303(c), 
4.127.  There is no evidence in this case that any currently 
diagnosed psychiatric disability is the result of a mental 
disorder that was superimposed upon a personality disorder 
during service.

In the absence of competent medical evidence of a nexus 
between the veteran's service or a service-connected 
disability and a nervous disorder, the Board finds that a 
nervous disorder was not incurred in or aggravated by service 
and is not proximately due to a service-connected disability.  
The Board therefore concludes that there is a preponderance 
of the evidence against the veteran's claim for service 
connection.  As the evidence is not in relative equipoise in 
this case, the veteran may not be afforded the benefit of the 
doubt. § 5107.    









ORDER

Service connection for a skull fracture is denied.

Service connection for a nervous condition is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


